CONFESSION OF ERROR

PER CURIAM.
The State has appealed from two orders. The first is one suppressing tangible evidence, to-wit: a firearm and contraband, contending that the search of the passenger compartment of a vehicle was a legal search *1347incident to an arrest. The second order is one dismissing the case.
Based upon the appellee’s candid and correct confession of error, the orders of the trial court suppressing the said evidence and dismissing the case are reversed. See New York v. Belton, 453 U.S. 454, 101 S.Ct. 2860, 69 L.Ed.2d 768 (1981); State v. Scott, 576 So.2d 411 (Fla. 3d DCA 1991); Hardin v. State, 578 So.2d 400 (Fla. 1st DCA 1991); State v. Gonzalez, 562 So.2d 705 (Fla. 3d DCA 1990).
Reversed and remanded.